   Case: 1:17-cv-07909 Document #: 108 Filed: 01/07/20 Page 1 of 3 PageID #:650




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BENAHDAM HURT                          )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )             Case No. 1:17-cv-07909
                                       )             Hon. Rebecca R. Pallmeyer
JAMES P. CORCORAN, in his official     )
Capacity as Director of Elgin Mental   )
Health Center, ELGIN MENTAL HEALTH )
CENTER, body public, ILLINOIS          )
DEPARTMENT OF HUMAN SERVICES, )
A Department of the State of Illinois, )
HASSINA JAVED, individually, FAIZAL )
KAREEMI, individually, CHRISTY         )
LENHARDT, individually,                )
                                       )
                      Defendants.      )

                                   MOTION
                      TO WITHDRAW AS ATTORNEY OF RECORD

       NOW COMES the law firm of CUNNINGHAM, MEYER & VEDRINE, P.C. and

attorneys David Burtker and Michael Compton, individually, and hereby move to withdraw as

counsel for the Defendant, Christy Lenhardt, and as grounds therefore state as follows:

       1.      Pursuant to 83.17, Cunningham, Meyer & Vedrine and its attorneys; David

               Burtker and Michael Compton hereby move for withdrawal as attorneys of record

               for Ms. Lenhardt. The appropriate party notification form was completed and

               attached pursuant to Local Rule 83.17.

       2.      The attorneys were originally retained through an insurance policy which Ms.

               Lenhardt maintained.      Based on conversations with Ms. Lenhardt and her

               insurance carrier, that coverage is no longer applicable.
   Case: 1:17-cv-07909 Document #: 108 Filed: 01/07/20 Page 2 of 3 PageID #:650




       3.     Ms. Lenhardt’s insurance carrier has indicated that they will no longer be paying

              for her attorney’s services.

       4.     Attorneys from Cunningham, Meyer & Vedrine including Mr. Burtker have

              spoken to Ms. Lenhardt and explained the circumstances for her representation.

              No agreement was reached regarding Ms. Lenhardt retaining Cunningham, Meyer

              & Vedrine or its attorneys David Burtker and Michael Compton further beyond

              her insurance carrier’s withdrawal of coverage. Mr. Burtker directly informed

              Ms. Lenhardt that in light of no agreement being reached, the firm and attorneys

              would be withdrawing their representation of her. Ms. Lenhardt expressed her

              understanding and agreement.

       5.     In light of the above circumstances the aforementioned firm and attorneys request

              leave to withdraw as counsel for Ms. Lenhardt.



       WHEREFORE, CUNNINGHAM, MEYER & VEDRINE, P.C., Dave Burtker and

Michael Compton respectfully pray that they be granted leave to withdraw as attorney for

Defendant, Christy Lenhardt in this matter and given leave to Ms. Lenhardt 21 days to file a pro

se appearance or appear with new counsel.

                                             Respectfully submitted,

                                             /s/ Dave Burtker
                                             Dave Burtker
                                             CUNNINGHAM, MEYER & VEDRINE, P.C.
                                             1 East Wacker Drive, Suite 2200
                                             Chicago, Illinois 60601
                                             Tel: (312) 578-0049
                                             E-Mail: dburtker@cmvlaw.com


                                             Respectfully submitted,
Case: 1:17-cv-07909 Document #: 108 Filed: 01/07/20 Page 3 of 3 PageID #:650




                                  /s/ Michael Compton
                                  Michael Compton
                                  CUNNINGHAM, MEYER & VEDRINE, P.C.
                                  1 East Wacker Drive, Suite 2200
                                  Chicago, Illinois 60601
                                  Tel: (312) 578-0049
                                  E-Mail: mcompton@cmvlaw.com
